GERSTEN, J.
Appellant, Joseph Erace (“Erace”), seeks review of the trial court’s adverse order denying his motion for relief from judgment and his motion to vacate the order of dismissal. We affirm.
Because Erace neither moved for rehearing nor appealed the trial court’s summary judgment order, he cannot use Florida Rule of Civil Procedure, 1.540 to obtain relief. Rule 1.540 is designed for the correction of clerical mistakes and to provide a mechanism for relief from judgment under certain limited circumstances including mistake, inadvertence, excusable neglect, newly discovered evidence, fraud or other misconduct of an adverse party. See Fla. R. Civ. P. 1.540. It is not to be used, however, as a substitute for a timely appeal. See Curbelo v. Ullman, 571 So.2d 443 (Fla.1990). Further, the trial court cannot revisit a final judgment under Rule 1.540 to correct errors which may have been corrected on a motion for rehearing. See Lowery Eng’g and Elecs. Inc. v. Francis and Assocs., 536 So.2d 1142 (Fla. 2d DCA 1988).
Accordingly, we affirm the trial court’s order in its entirety.
Affirmed.